Citation Nr: 1028541	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a right hand disorder.

4.  Entitlement to service connection for a neuropathy disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from May 1942 to November 1945 and 
August 1950 to September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a 
cervical spine disorder, a lumbar spine disorder, a right hand 
disorder, and a neuropathy disorder.

VA has a duty to assist the Veteran in claim development.  This 
includes assisting in the procurement of service treatment 
records and pertinent post-service treatment records, as well as 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159 (2009).

The Veteran served active duty from May 1942 to November 1945 and 
August 1950 to June 1952.  The earliest service treatment record 
available is the Veteran's discharge examination from May 1952.  
All of the prior service treatment records should be obtained.  
38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to 
get federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."  The 
requirements for duty to assist have not been met.  To the extent 
that the Veteran's birth date is shown on the request for service 
records as 1933, that date should be corrected.

The Veteran has also submitted statements from treating 
physicians Dr. Fernandez T. and Dr. O-P.; however, no treatment 
notes from these physicians are included in the claims folder.  
Records of the identified providers should also be sought.

Additionally, a remand is required in order to afford the Veteran 
VA examinations.  Service treatment records indicate the Veteran 
complained of upper back and neck pain on several occasions 
throughout service.  Additionally, the Veteran was diagnosed with 
a right wrist strain in July 1963 and continued to complain of 
pain through December 1963.

Furthermore, the Board notes that based on his DD-214, the 
Veteran is a combat Veteran.  By statute, when the record 
demonstrates that a Veteran engaged in combat with enemy forces, 
then VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, and to 
that end, shall resolve every reasonable doubt in favor of the 
Veteran.  See 38 U.S.C.A. § 1154(b).  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Id.  The provisions of 38 U.S.C.A. 
§ 1154 must be considered in the adjudication of the Veteran's 
claim.

VA outpatient records also indicate that the Veteran currently 
suffers from degenerative disc disease, peripheral sensory 
neuropathy, spinal stenosis in the cervical region, 
osteoarthritis of the lumbar spine, and intervertebral disk 
displacement.  Given VA's duty to obtain a VA examination where 
the evidence indicates that the claimed disability may be 
associated with in-service problems, a remand is necessary for 
further medical assessments with nexus opinions.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all service treatment 
records (medical records and clinical 
records, to include separately-filed 
hospital or psychiatric records).  
Specifically, the National Personnel 
Records Center should be requested to 
provide service treatment records 
from May 1942 to November 1945 and 
August 1950 to June 1952, as well as 
any additional clinical records 
during the Veteran's service through 
1967 that are not yet associated with 
the claims file.  If no service 
treatment records are located, 
request NPRC to research alternative 
records.

2.  Obtain updated VA medical records.

3.  Request private medical records from 
Dr. Fernandez T. and Dr. O-P.  If no 
additional medical records are located, a 
written statement to that effect should be 
incorporated in the record.

4.  After any available records have been 
associated with the claims folder, afford 
the Veteran a VA examination for a cervical 
spine disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder must be 
provided to the examiner, and the examiner 
must state in the examination report that 
the claims folder has been reviewed.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records, and offer comments and 
an opinion addressing whether it is at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's current cervical spine 
disorder had its onset during service or is 
in any other way causally related to his 
active service.

In rendering this opinion, the examiner 
should consider the Veteran's statements 
regarding symptoms during service.  The 
examiner must not rely on the absence 
of evidence in the service treatment 
records to provide a negative opinion.

All opinions should be supported by a clear 
rationale.  If a requested opinion cannot 
be provided without resort to speculation, 
the examiner should explain why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).   

5.  Next, afford the Veteran a VA 
examination for a lumbar spine disorder.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The claims folder 
must be provided to the examiner, and the 
examiner must state in the examination 
report that the claims folder has been 
reviewed.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records, and offer comments and 
an opinion addressing whether it is at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's current lumbar spine 
disorder had its onset during service or is 
in any other way causally related to his 
active service.

In rendering this opinion, the examiner 
should consider the Veteran's statements 
regarding symptoms during service.  The 
examiner must not rely on the absence 
of evidence in the service treatment 
records to provide a negative opinion.

All opinions should be supported by a clear 
rationale.  If the requested opinion cannot 
be provided without resort to speculation, 
the examiner should explain why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.). 

6.  Next, afford the Veteran a VA 
examination for a right hand disorder.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records, and offer comments and 
an opinion addressing whether it is at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's current right hand 
disorder had its onset during service or is 
in any other way causally related to his 
service.

In rendering this opinion, the examiner 
should consider the Veteran's statements 
regarding symptoms during service.  The 
examiner must not rely on the absence 
of evidence in the service treatment 
records to provide a negative opinion.

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  The 
claims folder must be provided to the 
examiner, and the examiner must state in 
the examination report that the claims 
folder has been reviewed.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should explain 
why speculation would be required in this 
case (e.g., if the requested determination 
is beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.). 

7.  Finally, afford the Veteran a VA 
examination for a neuropathy disorder.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records, and offer comments and 
an opinion addressing whether it is at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's current neuropathy 
disorder had its onset during service; is 
in any other way causally related to his 
active service, or is proximately due to or 
aggravated by his cervical spine or lumbar 
spine disorder.

In rendering this opinion, the examiner 
should consider the Veteran's statements 
regarding symptoms during service.  The 
examiner must not rely on the absence 
of evidence in the service treatment 
records to provide a negative opinion.

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  The 
claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.  If the 
requested opinion cannot be provided 
without resort to speculation, the examiner 
should explain why speculation would be 
required in this case (e.g., if the 
requested determination is beyond the scope 
of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.). 

8.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. 

9.  After all of the above actions have 
been completed, readjudicate his claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



